Citation Nr: 0712156	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
mechanical low back pain prior to February 6, 2004 and in 
excess of 10 percent after that date.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left elbow.

3.  Entitlement to an initial compensable rating for 
residuals of a left knee cyst.

4.  Entitlement to an initial compensable rating for 
paresthesia of the right thigh.

5.  Entitlement to service connection for upper back pain.

6.  Entitlement to service connection for chronic upper 
respiratory infections, also claimed as a sinus condition.

7.  Entitlement to service connection for left hip pain.

8.  Entitlement to service connection for residuals of a 
fracture of the fifth metatarsal of the right foot.

9.  Entitlement to service connection for left foot 
disability, resulting from a lawn mower accident, including 
the absent hallux corpus tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty for over twenty five years, 
retiring in December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
mechanical low back pain and residuals of a left knee cyst, 
assigning noncompensable ratings, and denied service 
connection for a fracture of the fifth metatarsal of the 
right foot.  This appeal also arises from a February 2003 
rating decision which denied service connection for a chronic 
upper respiratory condition, left hip pain, left great toe 
disability and upper back disability.  The decision also 
granted service connection for right thigh paresthesia and 
residuals of a left elbow fracture, again assigning 
noncompensable ratings.  An April 2003 rating decision denied 
increased ratings for the left elbow, right thigh, lower back 
and left knee.  Finally, a June 2005 rating decision granted 
an increased rating of 10 percent for mechanical lower back 
pain, effective February 6, 2004.  

The veteran also initiated an appeal for service connection 
for right shoulder impingement.  This was granted in a June 
2003 rating decision.  This satisfies the appeal and the 
issue is not before the Board.


FINDINGS OF FACT

1.  Prior to February 6, 2004, the veteran's mechanical low 
back pain was manifested by recurrent, intermittent pain 
without loss of range of motion, abnormal spinal contour or 
abnormal spinal motion.

2.  On and after February 6, 2004, the veteran's mechanical 
lower back disability was manifested by forward flexion of no 
worse than 75 degrees, combined range of motion of no worse 
than 200 degrees, no abnormal spinal contour or motion.  

3.  The veteran's service connected residuals of a fracture 
of the left elbow are manifested by no limitation of motion, 
no deformities, normal radiographic studies and minimal 
residual weakness of the left forearm.

4.  The veteran's service connected residuals of a left knee 
cyst are manifested by recurrent cyst formation, three times 
in nine years, pain and some residual weakness not productive 
of functional loss.  There is no evidence of instability, 
loss of range of motion, genu recurvatum, tibia or fibula 
impairment.  

5.  The veteran's service connected paresthesia of the right 
thigh is manifested by mild incomplete paralysis with 
diminished pinprick sensation with preserved dull and light 
touch sensation, numbness during the day and tingling and 
burning at night, intact reflexes and no atrophy.

6.  The veteran has no distinct, currently diagnosed chronic 
disorder of the thoracic spine.  

7.  The veteran has no diagnosed chronic condition of the 
upper respiratory system.

8.  The veteran has no diagnosed disability resulting in left 
hip pain.

9.  The veteran has no currently diagnosed disability 
resulting in right foot pain.

10.  The veteran's left foot disability, resulting from a 
lawn mower accident, including the absent hallux corpus 
tendon, were noted on the veteran's physical examination on 
entry to service.  

11.  There is no evidence of record showing complaint of or 
treatment for the left foot, including the left great toe, 
during service.  


CONCLUSIONS OF LAW

1.  Prior to February 6, 2004, the criteria for an initial 
compensable rating for mechanical lower back disability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

2.  On and after February 6, 2004, the criteria for a rating 
in excess of 10 for mechanical lower back disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

3.  The criteria for an initial compensable rating for 
residuals of a fracture of the left elbow are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2006).

4.  The criteria for an initial compensable rating for 
residuals of a cyst of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2006).

5.  The criteria for an initial compensable evaluation for 
paresthesia of the right thigh are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.123, 4.124a, Diagnostic Code 
8529 (2006).

6.  A thoracic spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

7.  An upper respiratory condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

8.  A left hip disorder incurred in or aggravated by active 
service has not been diagnosed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

9.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

10.  The presumption of soundness for left foot disability, 
resulting from a lawn mower accident, including the absent 
hallux corpus tendon, does not attach.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. §3.306(b) (2006).

11.  The veteran's left foot disability, resulting from a 
lawn mower accident, including the absent hallux corpus 
tendon, was not aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his service connected disabilities, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

a. Mechanical Lower Back Pain

During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 26, 
2003).  The Board will evaluate the veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to September 26, 2003, the veteran's low back disorder 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
as noncompensable, for slight subjective symptoms.  A 10 
percent rating is warranted for characteristic pain on 
motion.  A 20 percent rating is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating is warranted for 
slight limitation of motion in the lumbar spine, a 20 percent 
rating is warranted where the limitation of motion is 
moderate, and a 40 percent evaluation is assigned for severe 
limitation of motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  The normal ranges of 
motion for the thoracolumbar spine are as follows: Flexion 90 
degrees; Extension 30 degrees; Lateral flexion (bilaterally) 
30 degrees; Rotation (bilaterally) 30 degrees.  38 C.F.R. § 
4.71a (Plate V) (2006).  

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 
26, 2003).

Under the general rating formula, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A 20 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  38 C.F.R. § 
4.71a, DC 5237.  These evaluations are for application with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  However, there is no showing that the 
veteran now objectively manifests neurologic symptoms, other 
than the femoral cutaneous nerve impairment, a consequence of 
the service-connected lumbar spine disorder.  The femoral 
cutaneous nerve will be discussed separately below.  

The RO rated the veteran's lower back disability as 
noncompensable initially, and granted an increased rating of 
10 percent effective February 6, 2004.  The Board will 
consider both periods. 

Prior to February 6, 2004

This evidence does not show entitlement to a compensable 
rating prior to February 6, 2004.  The evidence does not show 
any of the symptoms required for a higher rating under DC 
5295 for lumbosacral strain or for a rating under DC 5292 for 
limitation of lumbar motion.

The evidence of record consists of two VA examinations.  The 
first, in July 2001, prior to the veteran's separation from 
service, shows that he had recurrent, nonradiating back pain.  
There was no obvious abnormality of spinal curvature.  There 
was no significant tenderness, swelling or spasm.  His range 
of motion was forward flexion to 95 degrees, extension to 30 
degrees, lateral flexion to 35 degrees bilaterally and 
lateral rotation to 35 degrees bilaterally.  The lumbar spine 
motion did not appear to cause him pain or discomfort.  

The veteran had a second VA examination in March 2003.  The 
examiner noted that the veteran complained of "spasms" and 
a "burning sensation" in the lower thoracic region.  The 
pain was reportedly exacerbated on sitting in one position 
for more than two hours.  On examination, the veteran had 
full range of motion with flexion, extension and lateral 
flexion.  Posture and gait were normal.  Curvature of the 
spine was normal.  The examiner noted very mild tenderness to 
palpation of the paraspinous muscles in the lower thoracic 
region.  

In order to grant the minimum compensable rating, the 
evidence must show some characteristic pain on motion under 
DC 5295.  Instead, the veteran moved through the entire range 
without pain in both July 2001 and March 2003.  Furthermore, 
there is no indication of abnormal motion, listing of the 
spine, limited forward bending, muscle spasm on extreme 
forward bending or loss of lateral spine motion, all part of 
the criteria for ratings beyond 10 percent.  Accordingly, the 
Board finds that the criteria for a compensable rating under 
DC 5295 are not met.

Also, the criteria for a compensable rating under DC 5292 for 
limitation of lumbar motion are not met.  At all relevant 
times, the veteran had a full or greater than full range of 
lumbar motion.  Even the minimally compensable level of 
impairment requires "slight" limitation.  The Board finds 
that a higher rating is not warranted for limitation of 
motion.  

The Board has also considered the new General Ratings Formula 
and the veteran is still not entitled to a compensable 
rating.  As with the old ratings provisions, the evidence 
does not support a compensable rating.  There is no 
limitation of motion, abnormal spine contour or abnormal 
motion.  The Board concludes that a compensable rating prior 
to February 6, 2004 is also not warranted under the new 
ratings criteria. 

After February 6, 2004

The RO granted the veteran a 10 percent rating effective the 
date that the veteran underwent a Gulf War Registry 
examination.  The veteran described his complaints as back 
pain which did not radiate.  The lumbosacral spine range of 
motion was somewhat restricted.  The veteran had forward 
flexion of 45 degrees, extension of less than 20 degrees, 
lateral flexion of 30 degrees bilaterally and lateral 
rotation of 45 degrees bilaterally.  Straight leg raise was 
to 45 degrees.  Neurological examination revealed the femoral 
cutaneous nerve impairment and a possible problem of the 
right foot.  The examiner indicated that the right foot nerve 
findings were "very uncertain and equivocal."  X-rays 
showed that the lumbar spine was normal.

The veteran was also seen for an April 2005 VA examination.  
Thoracolumbar range of motion showed forward flexion to 75 
degrees, extension to 30 degrees, left lateral flexion to 25 
degrees with tightness in the mid upper lumbar area.  Right 
lateral flexion was to 30 degrees without discomfort or 
difficulty.  Left lateral rotation was to 10 degrees, again 
with tightness in the upper lumbar area.  Right lateral 
rotation was to 30 degrees, again with tightness.  No 
neurological deficits were identified.  X-rays showed that 
the thoracic and lumbar spine were normal.

In evaluating the veteran's disability, the Board notes that 
the veteran's combined range of motion at his February 2004 
examination was 215 degrees and at his April 2005 
examination, 200 degrees.  There is also no notation of 
abnormal spinal contour or ankylosis.  At both examinations, 
the veteran had normal gait and posture.  No notation of 
abnormal spinal contour was made. 

The Board concludes that a higher rating is not warranted 
under either the old or new ratings criteria.  Under DC 5295, 
the veteran does show some of the characteristic pain on 
motion.  There is no abnormal motion or muscle spasm on 
extreme forward bending to merit a 20 percent rating.  Under 
the current Ratings Formula, the veteran's range of motion 
greatly exceeds the limits of a 20 percent rating.  The Gulf 
War Registry exam did show forward flexion to 45 degrees.  
While this does meet the criteria for a higher rating, there 
is no indication that this is a permanent increase in his 
disability.  Subsequent VA examination showed his forward 
flexion to be greatly improved, to 75 degrees.  His combined 
range of motion is, at worst, 200 degrees, 80 degrees beyond 
the 20 percent maximum.  In light of the improvement and his 
combined range of motion, the Board finds that the 45 degree 
limitation was transitory and that the criteria for a higher 
rating based on limitation of forward flexion are not met.  
The alternative criteria of abnormal spine contour or motion 
are similarly not met.  Using the new criteria as guidance in 
applying the old limitation of lumbar motion Diagnostic Code 
(5292), the Board concludes that the veteran's range of 
motion is limited to a degree that is, at most, "slight."

Other Criteria

The Board has reviewed the other possible Diagnostic Codes 
for ankylosis (DC 5286-5289), vertebral fracture (DC 5285) or 
intervertebral disc syndrome (DC 5293).  There is no evidence 
that the veteran has suffered these disorders on the record.  
Accordingly, a compensable rating under these Diagnostic 
Codes is not warranted.

The Board has also considered the rule of DeLuca, supra.  
There is no objective evidence of additional functional loss 
on repetitive motion.  The veteran's March 2003 VA 
examination and February 2004 Gulf War Registry examination 
did not address repetitive motion, but neither is there 
mention of additional loss in either report.  The veteran's 
April 2005 VA examination included a specific finding that 
there was no additional impairment on repetition.  The Board 
has also reviewed the veteran's VA treatment records, but can 
find no mention of additional functional loss on repetitive 
motion.  The Board concludes that a rating under the rule of 
DeLuca is not warranted.  

Conclusion

In sum, the Board finds that, prior to February 6, 2004, the 
veteran's mechanical low back pain was manifested by 
recurrent, intermittent pain without loss of range of motion, 
abnormal spinal contour or abnormal spinal motion.  After 
February 6, 2004, the Board finds that the veteran's 
mechanical low back pain was manifested by forward flexion of 
no worse than 75 degrees, combined range of motion of no 
worse than 200 degrees, no abnormal spinal contour or motion.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for higher 
ratings for mechanical low back pain prior to or after 
February 6, 2004.  See Gilbert, 1 Vet. App. at 53.  As the 
Board has concluded the preponderance of the evidence is 
against higher ratings, the rule of Fenderson, supra, is not 
for application.  

b. Left Elbow Fracture Residuals

The RO has assigned a noncompensable rating for the veteran's 
left elbow fracture residuals under DC 5212.  

The Ratings Schedule provides different ratings for 
impairment of the major or minor arm.  The veteran's April 
2005 VA examination report noted that he is right handed, 
and, therefore, the disability affects his subordinate 
(minor) arm.  

Under Diagnostic Code 5212 (impairment of the radius), a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the lower half, with false 
movement with loss of bone substance (1 inch, 2.5 cms or 
more) and marked deformity.  In the instant case, there is no 
objective finding of any nonunion or malunion of the left 
radius.  The VA radiographic examination reports in March 
2003 and April 2005 state that the left elbow is normal.  
Consequently, the criteria for a compensable rating under 
Diagnostic Code 5212 are not met.  The Board will turn to any 
other applicable Diagnostic Code.

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 and 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71, DC 5206 (2006).  
Diagnostic Code 5207 concerns limitation of forearm 
extension.  Limitation of extension of the forearm is rated 
10 percent when limited to 45 and 60 degrees, 20 percent when 
limited to 75 and 90 degrees, 30 percent when limited to 100 
degrees, and 40 percent when limited to 110 degrees.  
Diagnostic Code 5208 allows for a rating when limitation of 
motion is flexion to 100 degrees and extension to 45 degrees.  
Normal extension and flexion of the elbow is from 0 to 145 
degrees.  See 38 C.F.R. § 4.71, Plate I.  Here, a March 2003 
VA examination report shows that the veteran had full active 
range of motion.  At an April 2005 VA examination, the 
veteran had flexion to 145 degrees and extension to 0 
degrees.  The Board finds that ratings under DCs 5206, 5207 
and 5208 are not warranted.

Impairment of supination and pronation is rated under DC 
5213.  Ratings are warranted if there is loss of supination 
and pronation, limitation of pronation or limitation of 
supination of 30 degrees or less.  Normal pronation is 0 to 
80 degrees and supination of the elbow is from 0 to 85 
degrees.  See 38 C.F.R. § 4.71, Plate I.  The only 
measurement of the veteran's supination or pronation is the 
April 2005 VA examination, where he was found to have 
supination of 0 to 85 degrees and pronation of 0 to 80 
degrees.  These findings match the normal range of motion, 
and a compensable rating is not warranted under DC 5213.  

The Rating Schedule provides compensable ratings for 
ankylosis (DC 5205), flail joint fracture with marked 
deformity of the radius (DC 5209), nonunion of the radius and 
ulna (DC 5210), impairment of the ulna (DC 5211).  None of 
these conditions are shown on the record, hence no 
compensable ratings are warranted under these DCs.  

At the veteran's March 2003 VA examination, the examiner 
offered an opinion of posttraumatic arthritis of the left 
elbow.  DC 5010 provides ratings for traumatic arthritis, 
when the diagnosis is confirmed by x-ray.  See 38 C.F.R. 
§ 4.71a.  The Board has reviewed all prior and subsequent x-
ray studies of the left elbow, including that of April 2005, 
which was determined to be normal.  There is no indication on 
the record that arthritis of the left elbow has been 
confirmed by x-ray studies; accordingly, a rating under DC 
5010 is not warranted.  

Under the rule of DeLuca, supra, the Board must consider 
whether the veteran has additional disability as a result of 
functional loss due to pain and weakness, and weakened 
movement, excess fatigability and incoordination.  At the 
veteran's July 2001 VA examination, his left elbow was not 
directly evaluated; however, a musculoskeletal exam was 
performed.  The only noted disorders were of the right foot, 
left knee, and right shoulder.  At the March 2003 VA 
examination, the examiner noted that there was a "recurrent 
intermittent 'ache'" and that the fracture residuals did not 
significantly impact the veteran's daily activities or 
occupation.  The elbow was nontender with no edema, increased 
warmth, erythema or obvious gross deformity.  At the 
veteran's April 2005 VA examination, the examiner noted no 
tenderness, no masses, no effusions, no edema and no 
discoloration.  The examiner did note decreased forearm 
strength with resistance, which was described as "minimal."  
The examiner noted that the veteran denied any physical 
limitation, although he did admit to favoring the left arm.  
It does not appear from this record that the veteran has 
actual functional loss of the left arm due to the fracture 
residuals.  At worst, there is minimal weakness of the left 
arm.  No physical limitation has been mentioned, nor has 
there been mention of fatiguability or loss of function on 
repetitive movement.  The Board finds that the criteria for a 
rating under DeLuca are not met.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for fracture residuals of the left elbow.  
See Gilbert, 1 Vet. App. at 53.  In light of the foregoing, 
the rule of Fenderson, supra, is not for application.  

c. Left Knee Cyst Residuals

The veteran developed a Baker's cyst of the left knee that 
was aspirated during service.  The RO granted service 
connection and rated the residuals as noncompensable under DC 
5260 for limitation of flexion.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

A July 2001 examination noted full extension to 0 degrees and 
flexion to 160 degrees.  The VA examination in March 2003 
disclosed range of motion in the left knee was full.  The 
April 2005 VA examination found flexion from 0 to 140 degrees 
with full extension.  Thus, the range of motion shown on the 
record does not begin to approach the limitation of motion 
contemplated for a compensable rating based on limitation of 
flexion or extension.  The Board concludes that a higher 
rating is not warranted under DC 5260 or 5261.  The Board 
will address any other applicable Diagnostic Code.

Compensable ratings are available for semilunar cartilage 
disorders.  A 20 percent rating is available for dislocated, 
symptomatic cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 
5258.  A 10 percent rating is available for removal of 
symptomatic cartilage.  38 C.F.R. § 4.71a, DC 5259.  The 
Board notes that in April 2001, the veteran had an MRI 
performed on his left knee.  A multilobular/loculated cyst 
was noted in his knee.  This cyst had formed well after the 
cyst which was aspirated.  Some effusion was noted on the 
knee.  By the veteran's July 2001 VA examination, the knee 
had become asymptomatic.  The cyst reappeared during the 
veteran's Gulf War Registry examination.  The examiner noted 
that there was an effusion into the knee and that he had a 
probable meniscus tear due to a positive McMurray's test.  X-
ray study of the knee was normal.  At the veteran's April 
2005 VA examination, the McMurray's test was negative, 
indicating no meniscus tear.  The effusion had also 
disappeared.  The knee had no tenderness, masses, edema, 
atrophy or discomfort or difficulty in the range of motion.  
It would appear from the record that the veteran has 
recurrent cyst formation resulting in effusion in his left 
knee.  From the positive McMurray's test, the cysts may 
affect the semilunar cartilage of the knee.  The record only 
shows this happening twice.  The veteran's original cyst 
formation occurred in 1995 during service.  The April 2001 
cyst was also during service and is the first mention of 
subsequent problems.  By July 2001, the veteran's knee had 
become asymptomatic.  The February 2004 cyst is the third 
incident.  The Board finds that three cysts over the course 
of nine years do not constitute frequent episodes of pain and 
effusion into the joint within the meaning of DC 5258.  
Additionally, the evidence does not show that the veteran has 
had surgery to remove any portion of his semilunar cartilage.  
The Board concludes that compensable ratings under DCs 5258 
and 5259 are not warranted.  

Compensable ratings are available for recurrent subluxation 
and lateral instability under DC 5257.  At VA examination in 
July 2001, March 2003, and April 2005, there was no 
instability noted.  There is no notation of subluxation or 
dislocation.  The Board concludes that a rating under DC 5257 
is not warranted.  

Ratings are also available for ankylosis (DC 5256), tibia and 
fibula impairment (DC 5262) and genu recurvatum (DC 5263).  
These conditions are not shown on the record.  The Board 
concludes that ratings are not warranted under them.  

The Board has also considered the criteria of DeLuca, supra.  
The veteran has complained of residual weakness of his left 
knee following the initial cyst and aspiration in 1995.  The 
only notation of a functional deficit was in the April 2005 
VA examination.  The examiner noted that the veteran had 
difficulty raising his lower leg against resistance.  At the 
same examination, the veteran also demonstrated good toe, 
heel and heel to toe walking, with a normal gait and stance.  
The examiner noted no limitations due to repetitive motion.  
The Board concludes that, while there is some evidence of 
weakness in the knee, the preponderance of the evidence shows 
that the veteran does not have a functional loss sufficient 
to warrant a compensable rating under the rule of DeLuca.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a cyst of the left knee.  
See Gilbert, 1 Vet. App. at 53.  In light of the foregoing, 
the rule of Fenderson, supra, is not for application.  

d. Right Thigh Paresthesia

The RO service connected the veteran's paresthesia of the 
right lateral femoral cutaneous nerve as a result of a 
foxhole cave-in injury he incurred in service.  The RO 
assigned a noncompensable rating under DC 8529, for 
impairment of the lateral femoral cutaneous nerve.

Paralysis, neuritis, or neuralgia of the lateral femoral 
cutaneous nerve is rated under 38 C.F.R. § 4.124a, Codes 
8529, 8629, 8729, respectively.  Where paralysis is severe to 
complete, a (maximum) 10 percent rating is warranted.  Where 
paralysis is mild or moderate, a noncompensable rating is to 
be assigned.

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  Under 38 C.F.R. 4.124a, 
"incomplete paralysis" is defined as that impairment 
indicative of a degree of loss or impaired function 
substantially less than the type of picture given for 
complete paralysis.  Stedman's Medical Dictionary defines 
paresis as partial or incomplete paralysis.  Stedman's 
Medical Dictionary 1316 (27th ed. 2000).

The veteran has submitted treatment records from Doctor 
Benton, dated January 2004, which evaluated his right leg 
pain.  The doctor described the veteran's lateral femoral 
cutaneous area as slightly anaesthetic.  The veteran had 
maximum internal rotation of the thigh with minimal movement 
pain.  The veteran walked without gait disturbance and 
demonstrated no power loss.  The impression was lateral 
femoral cutaneous nerve entrapment (meralgia paresthetica) or 
emergent lumbar disease.  The Board has addressed the 
veteran's lumbar spine above.  Resolving doubt in the 
veteran's favor, the Board will assume for the purposes of 
this rating that the lateral femoral nerve is impaired.

The veteran underwent an April 2005 VA examination for an 
evaluation of his right thigh.  The veteran reported that he 
had numbness of the top of his right thigh during the day, 
but tingling and burning at night.  The veteran indicated 
that the sensation made falling asleep difficult.  The 
examiner noted no residual limitations.  The veteran's 
patellar and Achilles' reflexes were 2+ of 4 bilaterally.  
There was no weakness of the right leg and dull and light 
touch sensation were intact.  The veteran did have diminished 
pinprick sensation of the upper right thigh.  The examiner 
noted no atrophy.  The veteran demonstrated good toe, heel, 
and heel to toe walking without difficulty.

The Board finds that the lateral femoral cutaneous nerve 
entrapment (meralgia paresthetica) does not warrant an 
increased rating to 10 percent.  There is no indication of 
functional loss.  Descriptions of the degree of impairment 
include "slightly" and "minimal."  No organic changes such 
as atrophy or diminished reflexes have been noted.  Simply 
put, the veteran's functional impairment is mild to moderate 
at worst, and the nerve paralysis is incomplete.  He is not 
in any way paralyzed, meriting a compensable evaluation under 
Diagnostic Codes 8529, 8629, or 8729.  See 38 C.F.R. §§ 
4.123, 4.124, 4.124a.  And, as noted earlier, the objective 
medical evidence indicates a relatively unimpaired level of 
functioning at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. 119.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service upper back pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

a. Upper Back Pain

The veteran complained of upper back pain three times during 
service.  The veteran was diagnosed with thoracic paraspinal 
spasm in October 1985.  The veteran reported upper back pain 
for three and a half months, concluding in August 1994.  The 
veteran reported upper back pain again in January 1995.  The 
Board notes that these reports are sufficient to establish 
inservice incurrence of upper back pain.  

The veteran's history after the treatment reports is somewhat 
confused.  At the veteran's April 2001 separation 
examination, the examiner noted that the veteran had upper 
mid back pain with flying helicopters.  At the July 2001 VA 
examination, the veteran reported back pain when flying 
helicopters.  The veteran would also experience stiffness and 
soreness in the upper lumbar area which would dissipate after 
a few hours of conservative treatment.  The veteran was 
diagnosed with mechanical low back pain.  The veteran also 
complained of back pain and spasms during his March 2003 VA 
examination.  The examiner located the back pain as being 
lower thoracic.  The examiner, who did not have the veteran's 
claims file, diagnosed him with back pain secondary to 
chronic, recurrent thoracic strain.  The history provided by 
the veteran at his March 2003 VA examination is largely 
identical to the history he provided at his July 2001 
examination.  At the April 2005 examination, the veteran's 
back complaints were described as "daily discomfort 
'spasms,' that is a tingling sensation that extends down into 
the lower back bilaterally...."  As discussed above, the 
examiner found tightness in the upper lumbar area.  The 
diagnostic tests of the thoracic and lumbar spine were 
normal.  

It appears from the record that the only diagnosis of a 
thoracic condition is an alternate diagnosis of the veteran's 
lumbar condition, which is already service connected.  The 
tightness described in the July 2001 and April 2005 
examinations were in the upper lumbar area.  The March 2003 
examination relied on a substantially similar history as 
provided by the veteran to describe a lower thoracic problem.  
The Board notes that the upper lumbar and lower thoracic 
regions of the spine border each other.  The Board also notes 
that the March 2003 opinion did not find a lumbar condition.  
The diagnostic tests in April 2005 were normal, indicating to 
the Board that further evidence to resolve the conflict would 
not be forthcoming on a remand.  While the veteran has 
complained of upper back pain and spasms, no such disorder 
has been diagnosed.  The objective evidence is of a 
localized, recurrent pain in the upper lumbar, lower thoracic 
region.  The Board may not service connect the condition 
twice.  See Esteban, supra.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a chronic condition of 
the thoracic spine.  The lone diagnosis of thoracic strain is 
an alternate diagnosis of the veteran's already service 
connected lumbar back pain.  No other thoracic condition has 
been found on examination in July 2001, March 2003 and April 
2005.  Without a distinct, currently diagnosed disorder of 
the thoracic spine, the claim must fail.  See Hickman, supra.  

b. Chronic Upper Respiratory Infections, also claimed as a 
Sinus Condition

The veteran claims service connection for chronic upper 
respiratory infections.  His service medical records do show 
a history of recurrent upper respiratory infections over the 
course of his service.  The record does not show, however, 
that these infections were anything more than acute and 
transitory.  

The Board can find no evidence that the veteran has a 
chronic, currently diagnosed disorder of the sinuses or upper 
respiratory system.  During the veteran's July 2001 VA 
examination, his nose, sinuses and throat were noted to be 
normal.  At his April 2005 VA examination, the veteran's 
HEENT (head, eyes, ears, nose and throat) were noted to be 
normal.  The Board has reviewed each and every page of the 
veteran's medical records and can find no diagnosis of a 
permanent, chronic sinus condition for which service 
connection may be granted.  Service connection requires that 
a current condition be diagnosed.  See 38 C.F.R. § 3.303.  
The veteran contends that he has such a disorder; however, he 
is not competent to diagnose any such condition.  See Rucker, 
supra.  No such diagnosis is of record; the claim must fail.  
See Hickman, supra.



c. Left Hip Pain

The veteran sought treatment for left hip pain one time 
during service.  In February 1983, the veteran was diagnosed 
with a ligament strain in his left hip.  The Board is 
satisfied with the evidence of an inservice event.  

Unfortunately, the claim must fail because there is no 
further indication of a chronic condition.  There are no 
follow up treatment notes.  The veteran served as a pilot in 
the Marine Corps, necessitating annual physical evaluations.  
At none of these does the veteran complain of left hip pain.  
At his April 2001 separation from service physical 
examination, no left hip problem is mentioned, despite a 
detailed list of medical disorders, some of which are 
currently before the Board.  Also, at the veteran's April 
2005 VA examination, both of the veteran's hips were 
examined.  The examiner noted bilateral hip flexion of 0 to 
125 degrees, extension to 30 degrees, adduction to 25 degrees 
and abduction to 45 degrees.  External rotation was to 60 
degrees and internal rotation to 40 degrees.  The range of 
motion was achieved without discomfort or difficulty.  There 
was no additional limitation with repetition of motion.  

There is no indication on this record that the veteran has a 
chronic left hip disorder.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran currently has 
a left hip disorder for which service connection may be 
granted.  The claim is denied.  See Hickson, supra.  

d. Fracture Residuals of the Fifth Metatarsal of the Right 
Foot

The veteran claims entitlement to service connection for a 
fracture of the fifth metatarsal of the right foot inservice 
in July 1999.  The Board has reviewed the inservice treatment 
for the right foot injury.  The veteran suffered an injury 
while playing basketball and was initially diagnosed with an 
inversion type injury.  An abnormality was found by x-ray, 
and a request for clinical correlation for a fracture of the 
fifth metatarsal was requested.  A few days later, a 
treatment note indicates that the veteran had a ligamentous 
strain of the right foot, not a fracture.  The Board need not 
resolve this disagreement.  The Board is satisfied with the 
evidence of an inservice event.

The Board, however, cannot find that the veteran has a 
current disability of the right foot which would merit 
service connection.  At the veteran's April 2001 physical 
examination for separation from service, the examiner noted 
the right foot fracture and indicated that it was 
asymptomatic, and had resolved with no sequelae.  The veteran 
was seen at a July 2001 VA examination.  The examiner noted 
that the right foot was non-tender without deformity, with 
full range of motion in the ankle and foot.  Again, the 
examiner indicated that the fracture had resolved without 
complication, sequelae or recurrence.  

The veteran has contended, by his June 2001 claim and in his 
December 2002 statement, that the foot was painful on 
exercise or any prolonged standing.  As the Board noted 
above, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, supra.  On direct examination 
in both April and July 2001, no disorder of the right foot 
was noted.  Without a currently diagnosed disorder of the 
right foot, the claim must fail.  See Hickman, supra.

e. Left Great Toe Impairment with Absent Hallux Corpus Tendon

The veteran has claimed service connection for aggravation of 
a left foot condition, resulting in left great toe impairment 
with the hallux corpus tendon absent.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service and was not aggravated during service, 
the presumption of soundness does not attach.  Id.  

At the veteran's February 1974 physical examination for 
induction, the veteran was found to be medically unqualified 
for enlistment.  The veteran has indicated that he injured 
his left foot in a lawnmower accident in December 1971, prior 
to his entry to service.  Medical notes indicate that the 
veteran suffered fractures of two metatarsals and the middle 
cuneiform in the left foot.  As a result of treatment, the 
extensor hallux corpus tendon was removed.  He was sent for a 
May 1974 orthopedic consultation for his left foot, which 
found his left foot disorder to be unlikely to interfere with 
duty.  The consultation report recommended a waiver, which 
the veteran received.  The waiver was renewed in December 
1984.  Thus, as the left foot disorder, including the 
scarring and absent hallux corpus tendon, was noted on the 
veteran's enlistment examinations, it is considered to have 
pre-existed the veteran's period of active duty.  38 C.F.R. § 
3.304(b).  Accordingly, the presumption of soundness does not 
attach.  See 38 U.S.C.A. § 1111, supra.

Since a left foot disorder was shown prior to service and was 
noted on entry, as discussed above, the veteran cannot bring 
a claim for service connection for that disorder, but he may 
bring a claim for service-connected aggravation of that 
disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In this case, there are no treatment records during service 
regarding the left foot.  The veteran's annual physical 
evaluations state that the veteran had no active dorsiflexion 
of the toe, due to the missing tendon, with only 5 degrees of 
extension.  There is no reference to a complaint regarding 
the left foot.  At the veteran's April 2001 separation from 
service physical examination, the condition was noted to be 
"resolved, asymptomatic."  At the veteran's July 2001 VA 
examination, the veteran indicated that his left foot was 
essentially the same as it had been since his entry to 
service.  The veteran volunteered for the Gulf War Registry 
program and underwent a physical evaluation in February 2004.  
The examiner noted the veteran's history and indicated that 
the scar was well healed and that the first metatarsal 
phalangeal joint range of motion was essentially normal.  The 
examiner did note some medial deviation of the metatarsal 
phalangeal joints of the second and third toes.  

In the veteran's December 2002 statement, he indicates that 
the toe has since ankylosed, causing him to trip and 
requiring special shoes.  While the veteran is competent to 
report that his toe has become worse, there is no evidence to 
show that this occurred during or as a result of service.  
Furthermore, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
This statement is also in direct conflict with the February 
2004 examination which found an essentially normal range of 
motion in the great toe.  Without some medical evidence from 
a competent source, the veteran's statement is without 
weight.

In this case, the veteran has not carried his burden of 
showing his left foot disorder was aggravated by service.  No 
medical professional has indicated that the preexisting left 
foot disorder was aggravated by service.  The evidence does 
not show that the left foot disability underwent an increase 
in severity during service.  Accordingly, the Board may not 
concede aggravation.  As the veteran's left foot condition 
pre-existed service and there is no evidence of aggravation 
in service, the claim must fail.  See Hickson, supra.  

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Two letters, dated in January 2003 and March 2005, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  On the 
claims, other than for the right foot and left knee, the 
January 2003 letter provided notice prior to initial 
adjudication of the veteran's claims.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The January 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
On the right foot and left knee claims, the March 2005 letter 
discharged VA's duty to notify.  Although this letter was not 
sent prior to initial adjudication of the veteran's right 
foot and left knee claims, this was not prejudicial to him, 
since he was subsequently provided adequate notice in March 
2005, he was provided three months to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in June 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The U.S. 
Court of Appeals for Veterans Claims (Court) recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Id., at 490.  In 
this case, the veteran's lumbar spine, right thigh, left 
elbow and left knee claims were granted, a disability rating 
and effective date assigned, in January 2002 and February 
2003 rating decisions of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2001, 2003 and 2005.  The veteran has not reported receiving 
any recent treatment specifically for his service connected 
conditions (other than at VA, which records are in the file), 
and there are no records suggesting an increase in his 
service connected disabilities has occurred as compared to 
the prior VA examination findings.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2001, 2003 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.  

These examinations also afforded the veteran an opportunity 
to obtain opinions as to whether he has an upper back, upper 
respiratory, left hip, left foot or right foot condition 
which can be directly attributed to service.  Further 
examination or opinion is not needed on the service 
connection claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
have been diagnosed by a medical professional.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for mechanical 
low back pain prior to February 6, 2004 and in excess of 10 
percent after that date is denied.

Entitlement to an initial compensable rating for residuals of 
a fracture of the left elbow is denied.

Entitlement to an initial compensable rating for residuals of 
a left knee cyst is denied.

Entitlement to an initial compensable rating for paresthesia 
of the right thigh is denied.

Entitlement to service connection for upper back pain is 
denied.

Entitlement to service connection for chronic upper 
respiratory infections, also claimed as a sinus condition, is 
denied.

Entitlement to service connection for left hip pain is 
denied.

Entitlement to service connection for residuals of a fracture 
of the fifth metatarsal of the right foot is denied.

Entitlement to service connection for left great toe 
impairment with absent hallux corpus tendon is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


